Exhibit 16.1 June 28, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Teckmine Industries, Inc., which were filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Teckmine Industries, Inc. dated June 28, 2013. We agree with the statements concerning our Firm in Item 4.01 of such Form 8-K. Yours truly, MANNING ELLIOTT LLP /s/ “Manning Elliott LLP” Chartered Accountants Vancouver, Canada
